Decree affirmed. Double costs of this appeal are to be paid to the respondent by the petitioner. The petitioner appealed from a decree of the Probate Court dismissing a petition in equity to establish an alleged oral trust for the benefit of the petitioner in certain property received from his father’s estate by the testatrix, the petitioner’s stepmother. There was a voluntary report of material facts. The evidence is reported. The probate judge found that the testatrix “at no time agreed that she would ‘will’ to . . . [the] petitioner any estate that she may have received from the [petitioner’s] father ... or that she would hold it in trust for him.” There was only vague and unimpressive evidence of any declaration of trust by the testatrix. The probate judge was not required to believe this testimony, particularly in the light of evidence about the bitter relations between the petitioner and the testatrix. The probate judge’s findings and conclusion were not shown to be unjustified or plainly wrong. This was a frivolous appeal.